DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated November 18, 2021 directed to the Non-Final Office Action dated May 18, 2021.  Claims 1-2, 5, 9-13, 15, 17-18, 20-22, and 25-26 are pending in the application and subject to examination as part of this office action.

Claim Objections
Applicant recites two claim 15s.  The first claim 15 is currently amended and the second claim 15 is cancelled.  The examiner recommends cancelling both claim 15s and adding a new claim to recite the limitations in the amended claim 15 to prevent confusion.
Claim 20 is objected to because of the following informalities:  “the one user actions is stalking, touching, a rude gesture, gift giving” should presumably read “the one user action is stalking, touching, a rude gesture, or gift giving”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “Apparatus comprising” (line 1) should read “An apparatus comprising”.  
Applicant is reminded that all cancelled claims should be listed and identified as “Cancelled”, including claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12, 13, 15, and 20-22 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites "the second user" (line 3).  There is insufficient antecedent basis for this limitation in the claim.  Claims 13, 15, 21, and 22 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 20 recites “the one user actions” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 21 recites “the one user action” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 recites similar language and is similarly rejected.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 5, 9-13, 15, 17-18, 20-22, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The determination of subject matter eligibility under 35 USC 101, relies on the Mayo/Alice two-step analysis.  
claims 1-2, 5, 9-13, 15, 17-18, and 20-22 are directed to a method (i.e., a process), claim 25 is directed to a non-transient computer readable medium (i.e., a machine), and claim 26 is directed to an apparatus (i.e., a machine).  The claims are, therefore directed to one of the four statutory categories.
Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claims recite the instructions for (the abstract idea is underlined) a method comprising:
enabling configuring of at least one of a plurality of categories for organisation of rules stored in a memory, so that rules in the at least one category are applied to user actions, and enabling configuring of at least one other of the categories so that rules in the at least one other of the categories are not applied to the user actions, wherein each of the rules is assigned to at least one of the categories, wherein there are fewer categories than rules, wherein the rules, stored in the memory, each relate to online user behavior in the online environment, and wherein each of the rules has a respective rule value associated with it and wherein at least some of the rule values are different (certain methods of organizing human activity);
applying, at a processor, for a first user, the rules in the at least one category to the user actions in the online environment to produce for each applied rule a respective result, where the rules in the at least one other category are not applied to the user actions, and wherein the online environment is at least one of: a chatroom, a gaming environment, a virtual reality and an augmented reality environment (certain methods of organizing human activity);
determining one of the results is that the respective rule is breached (mental process);
determining a score based at least on the one result and the rule value associated with the breached rules (mental process); 
comparing the determined score against at least two different threshold scores each corresponding to a respective intervention action (mental process);
determining whether each of the at least two intervention actions are to be taken in dependence on a result of the comparing (mental process); and
performing or otherwise each of the at least two intervention actions accordingly (certain methods of organizing human activity).
The present claims recite a method of monitoring user behavior and determining whether an intervention needs to take place due to the behavior.  These steps fall under the category of certain methods of organizing human activity.  Specifically, they are directed to the sub-category of managing personal behavior or relationships or interactions between people.  The present claims also recite concepts that can be performed in the human mind.  Accordingly, when considered individually, and as a whole, the claim recites an abstract idea.  

• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (not considered relevant to the present claims); 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional elements in the present claims are a memory and a processor.  The additional elements do no integrate the judicial exception into a practical application.  In particular, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  The additional elements do not effect a transformation or reduction of a particular article to a different state or thing.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.

• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements a memory, a processing means, and a memory means are well-understood, routine, and conventional (Vagner, US 2015/0302482 A1, a general computer can include a memory, a processor, input/out components, and other components that are common for general computers, all of which are well known in the art [0099]).
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
As a result, the claims are not directed to patent eligible subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 9-10, 12-13, 15, 17-18, 20-22, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbow et al., US 2009/0174702 A1 (hereinafter Garbow).

Regarding Claim 1 (Currently Amended):  Garbow discloses a computer-implemented method comprising:
enabling configuring of at least one of a plurality of categories for organisation of rules stored in a memory, so that rules in the at least one category are applied to user actions, and enabling configuring of at least one other of the categories so that rules in the at least one other of the categories are not applied to the user actions, wherein each of the rules is assigned to at least one of the categories, wherein there are fewer categories than rules (Garbow, the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the interaction; that is, to determine the degree of potential harm to the child resulting from the interaction, ranging from harmless (e.g., talking to a friend, making a legitimate purchase, etc.) to harmful (e.g., bullying, fraud, abuse by a sexual predator, etc.); as used herein, potential harm may include at least physical, psychological or financial harm; the determination of the level of severity may be based on the level of stress or discomfort detected with the stress detection devices 170, according to one embodiment; that is, detecting a higher level of discomfort may correspond to determining a greater level of severity; the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like; additionally, the level of severity may reflect whether the other user is someone who is trusted by the child [0031]), wherein the rules, stored in the memory, each relate to online user behavior in the online 
applying, at a processor, for a first user, the rules in the at least one category to the user actions in the online environment to produce for each applied rule a respective result, where the rules in the at least one other category are not applied to the user actions (Garbow, the child monitor 105 provides a software program configured to protect the child by detecting inappropriate interactions with other users, and to respond to such interactions by taking preventative actions to mitigate harm to the child; the child monitor 105 may search for keywords or phrases included in the communications which may indicate inappropriate behavior, such as violent or threatening language, obscenities, requests for personal information, sexual questions or proposals, drug-related language, offers of business transactions, and the like [0028]; the child monitor 105 may be configured to detect other actions that are allowed in the virtual world, but which may be inappropriate for a child, for example business/financial transactions between avatars, virtual sex, sending/receiving gifts, and the like [0029]), and wherein the online environment is at least one of: a chatroom, a 
determining one of the results is that the respective rule is breached (Garbow, at step 350, a level of severity for the interaction may be determined, based on indications of an inappropriate interaction, indications of stress in the child, and the level of trust of the child for the other user [0044]);
determining a score based at least on the one result and the rule value associated with the breached rules (Garbow, the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the interaction; the determination of the level of severity may be based on the level of stress or discomfort detected with the stress detection devices 170; the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions; the level of severity may reflect whether the other user is someone who is trusted by the child [0031]); comparing the determined score against at least two different threshold scores each corresponding to a respective intervention action (Garbow, the preventative actions may be determined based on a level of severity of the inappropriate interaction; that is, stronger preventative actions may be performed in response to increasing levels of severity; for example, in a situation that is determined to have a low level of severity, the child monitor 105 may perform the preventative action of recording the interaction for later review (e.g., saving text messages, capturing screen shots, etc.); further, in a situation that is determined to have a higher level of severity, the child monitor 105 may respond by notifying the parents (e.g., by email, text message, and the like) [0032]);
determining whether each of the at least two intervention actions are to be taken in dependence on a result of the comparing (Garbow, the steps of method 400 are performed 
performing or otherwise each of the at least two intervention actions accordingly (Garbow, at step 370, the determined preventative actions may be performed to protect the child [0045]).

Regarding Claim 5 (Previously Presented):  Garbow further discloses determining the respective rule value associated with the rule by retrieving the rule value from a rule store in the memory in which each rule is associated with the respective value for that rule (Garbow, a computer-readable storage medium containing a plurality of definitions of inappropriate interactions between users of the virtual world, the inappropriate interactions being defined on the basis of leading to potential harm to users of the virtual world [0007]).

Regarding Claim 9 (Currently Amended):  Garbow further discloses wherein the determining the score is also based on at least one value deriving at least in part from the first user (Garbow, the operation may generally include receiving one or more indications of an interaction between a first user and a second user of the virtual world; the operation may also include, upon determining that the indications correspond to at least one of the plurality of definitions of inappropriate interactions, performing the steps of: determining a level of severity for the at least one inappropriate interaction between the first user and the second user of virtual world; determining a level of trust between the first user and the second user [0007]).

Regarding Claim 10 (Original):  Garbow further discloses wherein the at least one user value deriving at least in part from the first user comprises a value indicative of a sensitivity level configured by the user (Garbow, the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the 

Regarding Claim 12 (Currently Amended):  Garbow further discloses wherein the at least one value deriving at least in part from the first user comprises a relationship value based on past actions by the first user to the second user and/or the second user to the first user (Garbow, the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like [0031]).

Regarding Claim 13 (Currently Amended):  Garbow further discloses wherein the determining the score is also based on a history based value based on historical data for the second user, wherein the history based value is based on one or more further results of applying one or more rules to past actions by the second user relating to other users of the online environment (Garbow, the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like [0031]).

Regarding Claim 15 (Currently Amended):  Garbow further discloses wherein the determining the history based value comprises:
receiving an identifier of the second user at a server from a user device of the first user, and/or determining an identifier of the second user at the server (Garbow, the method 300 begins at step 310, by receiving an interaction of a child user with another user of a virtual world (e.g., virtual world 130 illustrated in FIG. 1); such an interaction may include a communication (e.g., email, instant message, text chat, voice chat, etc.), or an avatar action within the virtual world (e.g., a gesture, attack, transfer of virtual items, financial transaction, virtual sex, etc.) [0040]);
searching for previous user actions performed by the second user using the identifier of the second user (Garbow, the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like [0031]);
applying one or more of the rules to the previous user actions identified in the searching to generate the one or more further results (Garbow, the child monitor 105 provides a software program configured to protect the child by detecting inappropriate interactions with other users, and to respond to such interactions by taking preventative actions to mitigate harm to the child; the child monitor 105 may search for keywords or phrases included in the communications which may indicate inappropriate behavior, such as violent or threatening language, obscenities, requests for personal information, sexual questions or proposals, drug-related language, offers of business transactions, and the like [0028]; the child monitor 105 may be configured to detect other actions that are allowed in the virtual world, but which may be inappropriate for a child, for example business/financial transactions between avatars, virtual sex, sending/receiving gifts, and the like [0029]).

Claim 17 (Previously Presented):  Garbow further discloses wherein the result of applying each rule indicates whether an objectionable action has occurred (Garbow, at step 320, the received interaction may be analyzed for indications of an inappropriate interaction; for example, a child monitor 105 may determine if any communications taking place in the interaction include keywords or phrases which may indicate stress or discomfort on the part of the child, violent or threatening language, obscenities, requests for personal information, sexual questions or proposals, drug-related language, offers of business transactions, and the like; in another example, the child monitor 105 may determine if interactions directed at the child's avatar which may be abusive, such as an attack by another avatar, rude gestures by another avatar, etc.; in yet another example, the child monitor 105 may determine if the interaction includes any avatar actions that may be inappropriate for a child (e.g., business/financial transactions between avatars, virtual sex, etc.) [0041]).

Regarding Claim 18 (Currently Amended):  Garbow further discloses wherein the applying the rule to the user actions comprises inputting information pertaining to each user action into a classifier, and the result of the applying comprises an output of the classifier (Garbow, the method 300 begins at step 310, by receiving an interaction of a child user with another user of a virtual world (e.g., virtual world 130 illustrated in FIG. 1); such an interaction may include a communication (e.g., email, instant message, text chat, voice chat, etc.), or an avatar action within the virtual world (e.g., a gesture, attack, transfer of virtual items, financial transaction, virtual sex, etc.) [0040]; at step 320, the received interaction may be analyzed for indications of an inappropriate interaction. For example, a child monitor 105 may determine if any communications taking place in the interaction include keywords or phrases which may indicate stress or discomfort on the part of the child, violent or threatening language, obscenities, requests for personal information, sexual questions or proposals, drug-related language, offers of business transactions, and the like [0029]).

Regarding Claim 20 (Currently Amended):  Garbow further discloses wherein the one user actions is stalking, touching, a rude gesture, gift giving (Garbow, the method 300 begins at step 310, by receiving an interaction of a child user with another user of a virtual world (e.g., virtual world 130 illustrated in FIG. 1); such an interaction may include a communication (e.g., email, instant message, text chat, voice chat, etc.), or an avatar action within the virtual world (e.g., a gesture, attack, transfer of virtual items, financial transaction, virtual sex, etc.) [0040]).

Regarding Claim 21 (Currently Amended):  Garbow further discloses wherein the one user action is by the second user and the first user is subject to the user action (Garbow, the method 300 begins at step 310, by receiving an interaction of a child user with another user of a virtual world [0040]).

Regarding Claim 22 (Currently Amended):  Garbow further discloses wherein the one user action is by the first user in response to a prior action by the second user (Garbow, the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions [0031]).

Regarding Claim 25 (Currently Amended):  Garbow discloses a non-transient computer readable medium containing a computer program comprising program code which, when executed by a processor, causes:
enabling configuring of at least one of a plurality of categories for organisation of rules, so that rules in the at least one category are applied to user actions, and enabling configuring of at least one other of the categories so that rules in the at least one other of the categories are not applied to the user actions, wherein each of the rules is assigned to at least one of the 
applying, at a processor, for a first user, the rules in the at least one of the categories to user actions in an online environment, to produce for each rule a respective result, each relating to online user behavior in the online environment (Garbow, the child monitor 105 provides a software program configured to protect the child by detecting inappropriate interactions with other users, and to respond to such interactions by taking preventative actions to mitigate harm to the child; the child monitor 105 may search for keywords or phrases included in the communications which may indicate inappropriate behavior, such as violent or threatening language, obscenities, requests for personal information, sexual questions or proposals, drug-related language, offers of business transactions, and the like [0028]; the child monitor 105 may be configured to detect other actions that are allowed in the virtual world, but which may be inappropriate for a child, for example business/financial transactions between avatars, virtual sex, sending/receiving gifts, and the like [0029]), wherein each of the rules has a respective rule value associated with it and wherein at least some of the rule values are different (Garbow, the 
determining one of the results of the applying is that the respective rule is breached (Garbow, at step 350, a level of severity for the interaction may be determined, based on 
determining a score based at least on the respective result and the rule value associated with the breached rule (Garbow, the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the interaction; the determination of the level of severity may be based on the level of stress or discomfort detected with the stress detection devices 170; the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions; the level of severity may reflect whether the other user is someone who is trusted by the child [0031]);
comparing the determined score against at least two different threshold scores each corresponding to a respective intervention action (Garbow, the preventative actions may be determined based on a level of severity of the inappropriate interaction; that is, stronger preventative actions may be performed in response to increasing levels of severity; for example, in a situation that is determined to have a low level of severity, the child monitor 105 may perform the preventative action of recording the interaction for later review (e.g., saving text messages, capturing screen shots, etc.); further, in a situation that is determined to have a higher level of severity, the child monitor 105 may respond by notifying the parents (e.g., by email, text message, and the like) [0032]); and
determining whether each of at least two intervention actions are to be taken in dependence on a result of the comparing (Garbow, the steps of method 400 are performed incrementally, in response to determining increasing levels of severity detected for an interaction involving a child user [0047]); and


Regarding Claim 26 (Currently Amended):  Garbow discloses apparatus comprising a processor and a memory having a computer program code stored thereon, wherein the processor, together with the memory and the computer program code, are configured to:
enable configuring of at least one of a plurality of categories for organisation of rules stored in the memory, so that rules in the at least one category are applied to user actions, and enabling configuring at least one other of the categories so that rules in the at least one other of the categories are not applied to the user actions, wherein each of the rules is assigned to at least one of the categories, wherein there are fewer categories than rules (Garbow, the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the interaction; that is, to determine the degree of potential harm to the child resulting from the interaction, ranging from harmless (e.g., talking to a friend, making a legitimate purchase, etc.) to harmful (e.g., bullying, fraud, abuse by a sexual predator, etc.); as used herein, potential harm may include at least physical, psychological or financial harm; the determination of the level of severity may be based on the level of stress or discomfort detected with the stress detection devices 170, according to one embodiment; that is, detecting a higher level of discomfort may correspond to determining a greater level of severity; the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like; additionally, the level of severity may reflect whether the other user is someone who is trusted by the child [0031]);
apply, at the processor, for a first user, the rules in the at least one of the categories to one of the user actions in an online environment, to produce for each rule a respective result, 
determine one of the results of the applying is that the respective rule is breached (Garbow, at step 350, a level of severity for the interaction may be determined, based on indications of an inappropriate interaction, indications of stress in the child, and the level of trust of the child for the other user [0044]);
determine a score based at least on the one result and the rule value associated with the breached rule (Garbow, the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the interaction; the determination of the level of severity may be based on the level of stress or discomfort detected with the stress detection devices 170; the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions; the level of severity may reflect whether the other user is someone who is trusted by the child [0031]);
compare the determined score against at least two threshold scores each corresponding to a respective intervention action (Garbow, the preventative actions may be determined based on a level of severity of the inappropriate interaction; that is, stronger preventative actions may be performed in response to increasing levels of severity; for example, in a situation that is determined to have a low level of severity, the child monitor 105 may perform the preventative action of recording the interaction for later review (e.g., saving text messages, capturing screen 
determine whether each of the at least two intervention actions are to be taken in dependence on a result of the comparing (Garbow, the steps of method 400 are performed incrementally, in response to determining increasing levels of severity detected for an interaction involving a child user [0047]); and
perform or otherwise each of the at least two different intervention actions accordingly (Garbow, at step 370, the determined preventative actions may be performed to protect the child [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garbow in view of Henry et al., US 2014/0087355 A1 (hereinafter Henry).

Regarding Claim 2 (Original):  Garbow discloses the invention as recited above.  Garbow fails to explicitly disclose wherein each rule value is independently configurable.
In related art, Henry teaches wherein each rule value is independently configurable (Henry, the gaming platform may provide game developers and administrators with tools to track and analyze player behavior, which is helpful for purposes of measuring ... (3) customized analytics that are designed to provide data sought by a particular game developer or administrator [0068]).
Garbow discloses techniques for protecting a child user from inappropriate interactions within an immersive virtual environment (Garbow [Abstract]).  The inappropriate interactions may be detected by examining characteristics of the interactions between a child and another user (e.g., communications, transactions, etc.), by monitoring physical signs of stress in the child (e.g., based on facial gestures, heart rate, etc.), or by receiving software commands given by the child to signal discomfort in a particular situation (Garbow [Abstract]).  Subsequently, 
Henry teaches tracking and analyzing player behavior in order to measure customized analytics to provide data sought by a particular game developer or administrator (Henry [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inappropriate interactions methodology as disclosed by Garbow with customized analytics as taught by Henry to provide data sought by a particular game developer or administrator in identifying inappropriate interactions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garbow in view of Kaleta et al., US 2015/0343313 A1 (hereinafter Kaleta).

Regarding Claim 11 (Previously Presented):  Garbow discloses the invention as recited above.  Garbow fails to explicitly disclose:
causing a question to be posed to the first user;
receiving a response from the first user;
determining a value based on the response, wherein the at least one value deriving at least in part from the first user comprises the value based on the response.
In related art, Kaleta teaches:
causing a question to be posed to the first user (Kaleta, finally in the screen 826 of FIG. 4E, confirmation of the complaint filing is provided [0031]; "Do you want file this complaint?");
receiving a response from the first user (Kaleta, finally in the screen 826 of FIG. 4E, confirmation of the complaint filing is provided [0031]; "File Complaint");

Garbow discloses techniques for protecting a child user from inappropriate interactions within an immersive virtual environment (Garbow [Abstract]).  The inappropriate interactions may be detected by examining characteristics of the interactions between a child and another user (e.g., communications, transactions, etc.), by monitoring physical signs of stress in the child (e.g., based on facial gestures, heart rate, etc.), or by receiving software commands given by the child to signal discomfort in a particular situation (Garbow [Abstract]).  Subsequently, preventative actions may be determined based on a level of severity of the inappropriate interaction (Garbow [Abstract]).  The preventative actions may include notifying the parents of the child, altering the virtual world to end the interaction, or notifying authorities of the behavior of the other user (Garbow [Abstract]).
Kaleta teaches a method of determining an enforcement reputation of a first user of a multi-player computer-based game includes collecting values for a plurality of parameters each indicative of a first user's ability to report unacceptable conduct of other users who have participated in one or more game sessions with the first user and indicative of a likelihood that the first user has participated in unacceptable conduct (Kaleta [Abstract]).  Kaleta accomplishes 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inappropriate interactions methodology as disclosed by Garbow with the evaluation of the complaint filed by the complainer as taught by Kaleta to receive input from the complainer.

Response to Arguments
With respect to the rejections under 35 USC 101, applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.  
Applicant argues “Claim 1 as amended should not be categorised as relating to methods of organizing human activity, or the sub-category of managing personal behaviour or relationships or interactions between people.” (Response [p. 8]).  Instead
Claim 1 as amended should not be categorised as relating to methods of organizing human activity, or the sub-category of managing personal behaviour or relationships or interactions between people. Rather, claim 1 as amended relates to enablement of defining the undesirable behaviours a user is to be protected against, by the enabling of configuring of categories of rules, and also computer implemented performing of different intervention actions against abusive users dependent on degree of unpleasantness of their actions, said degree being defined by rule values. Claim 1 should be categorised with technical user protection features such as a configurable spam filter. The method of claim 1 is not an abstract idea. Claim 1 is thus directed to patent eligible subject matter. The other rejected claims are each directed to patent eligible subject matter for parallel reasons.  (Response [pp. 8-9])
Per MPEP 2106(I), “The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination”.  It does not appear that applicant’s reasoning follows the two-step analysis.  
As stated above, the claims are directed to one of the four statutory categories and thus pass step 1.  In Step 2A, prong 1, the Examiner must determine if the claim recites an abstract idea, law of nature, or natural phenomenon.  To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated 
The present claims recite:  enabling configuring of at least one of a plurality of categories for organisation of rules, applying the rules in the at least one category to user actions, determining whether a rule is breached, determining a score, comparing the determined score against threshold scores, determining intervention actions are to be taken, and performing intervention actions.  When these steps are compared to the groupings of abstract ideas, it becomes clear that the limitations fall within two abstract idea groupings:  certain methods of organizing human activity and mental processes.  
Certain methods of organizing human activity is used to describe concepts relating to:
• fundamental economic principles or practices (including hedging, insurance, mitigating risk);
• commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and
• managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The present limitations clearly fall within the subgroup managing personal behavior or relationships or interactions between people during social activities as well as following rules or instructions.  Specifically, the enabling, applying, and performing steps are categorized as certain methods of organizing human activity.
With respect to mental processes, the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea (MPEP 2106.04(a)(2)(II)(C)).  The determining and comparing steps are all steps that can be performed in the human mind.
Thus, the claims are directed to an abstract idea.  

Finally, under step 2B, the examiner determines if the claim as a whole amounts to significantly more than the judicial exception itself.  In the present case, the additional elements are generic computer components that do not provide an inventive concept.
The examiner maintains the rejections under 35 USC 101.

With respect to the rejections under 35 USC 102 and 35 USC 103, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715